Title: To James Madison from James Maury, 24 October 1801 (Abstract)
From: Maury, James
To: Madison, James


24 October 1801, Liverpool. Acknowledges receipt of JM’s circular letter of 1 Aug. Will attend to instructions on foreign ships purchased by U.S. citizens. Has never given registers or sea letters to such vessels but has, after seeing satisfactory proof, granted certificates of American ownership. Reports that recent practice of British government when learning of yellow fever outbreaks in various states has been to quarantine vessels from all ports in those states but not those from neighboring states. Agrees from experience that yellow fever cannot be communicated in winter season. Believes suggested certificates of health would be much respected. Will promptly report history and progress of any contagious disease in his district. Will endeavor to obtain information for semiannual returns JM seeks but has found shipmasters uncooperative. Will not expend moneys on U.S. accounts without authorization except on American seamen; has never paid their passage, preferring to arrange for them to work their way home. Has tried to persuade shipmasters of the injustice of improper discharges and, when this has failed, has advised seamen to seek legal redress in U.S. Reports that effects of peace leave markets unsettled; “wheat during the late scarcity was once as high as 27/ per bushell of 70 lbs—now about 10/.”
 

   RC (DLC). 3 pp. In a clerk’s hand, signed by Maury.

